UNI'I`ED STATES JUDICIAL PANEL
on
MUL'I`IDISTRICT LITIGATION

IN RE: SCIENCE APPL[CATIONS IN'I`ERNA'I`IONAL CORP.
(SAlC) BACKUP TAPE DATA THEFT LlTIGATlON MDL No. 2360

TRANSFER ORDER

Bet`ore the Panel:` Pursuant to 28 U.S.C. § 1407, common defendant Science AppIications
International Corp. (SAlC) moves to centralize this litigation in the District of District of Columbia.
The motion encompasses eight actions - five actions pending iii the District of District of Columbia,
and one action each in the Northem District of California, the Southern District of California, and the
Westem District of Texas, as listed on Schedule A.

Although all responding parties support centralization, there is disagreement as to the choice
of an appropriate transferee district. Defendants TRICARE Management Activity, the United States
Department of Defense, and Secretary of Defense Leon Panetta (colleetively the F ederal Defendants)
support eentralization in the District of District of Columbia.,‘ as does plaintiff in the Northem
District of California action. Plaintiffs in the Southem District of Califomia and Western District of
Texas actions support centralization in the Westem District of Texas. In the altemative, the Southern
District of California plaintiff argues for centralization in the Southem District of Califoinia.

Ori the basis of the papers filed and hearing session held, we find that these eight actions
involve common questions of fact, and that centralization under Section 1407 in the District of
District ofColumbia will serve the convenience of the parties and witnesses and promote the just and
efficient conduct of the litigation. The actions all arise out of the September 2011 theft of computer
tapes containing personally identifiable and protected health information of approximately4.9 million
active duty and retired service members and their families. The actions thus share factual issues
regarding the theft and whether defendants utilized adequate safeguards to protect the stolen
information. Centralization will avoid duplicative diseovery, eliminate the risk of inconsistent pretrial
rulings on class certification and other pretrial mattcrs, and conserve the resources of the parties, their
counsel, and the judiciary

We conclude that the District of District of Columbia is an appropriate transferee district for
pretrial proceedings in this litigation. Five of the eight actions, including the first-filed action, are

' Judge Kathryn H. Vratil took no part iii the decision of this matter.

‘ The Federal Defendants, which are parties in only the five actions in the District of District
of Columbia, state that they oppose centralization if the Panel were to centralize this litigation in
another district.

__7__

pending in that district. ln addition, SAIC and the F ederal Defcndants have their headquarters in or
near the district.

IT lS THEREFORE ORDERED that, ptirsuarit to 28 U.S.C. § 1407, the actions listed on
Schedule A and pending outside the District of District of Coluinbia are transferred to the District
of District of Columbia and, with the consent of that court, assigned to the Honorable Robert L.
Wilkins for coordinated or consolidated pretrial proceedings with the actions pending in that district
and listed on Schedule A.

PANEL ON MULTIDISTRICT LITIGATION

  h

(/ i@hli o. H¢ybu?n ii
Chairman

W. Royal Furgeson, Jr. Barbara S. jones
Paul J. Barbadoro Marjorie O. Rendell
Charles R. Breyer

IN RE: SCIENCE APPLICA'I`IONS IN'I`ERNAT!ONAL CORP.
(SAIC) BACKUP TAPE DATA THEFT LITIGATION MDL No. 2360

SCHEDULE A

Northem District ofCalifornia
Ella Deatriek v. Science Applications lntemational Corporation, C.A. No. 3:12-01055
Southern District ofCalifornia
Mark Losack v. SAIC, lnc., C.A. No. 3:12-00097
District of District of Columbia
Virginja E. Gafl`ney, et al. v. TRICARE Managemeiit Activity, et al., C.A. No. l:l I~OISOO
Von W. Richardson, et al. v. 'I`R!CARE Management Activity, et al., C.A. No. l:l 1-0l96l
James F. Biggerman, Jr. v. TRICARE Management Activity, et al., C.A. No. l:l l-02l42
Murry Moskowitz, et al. v. TRlCARE Management Activity, et al., C.A. No. l:l l~02283
Jessica Palmer, et al. v. TRICARE Managemeiit Activity, et al., C.A. No. 1112-00008

Westem District of Texas

Fernando Arellano v. Science Applications international Corporation, C.A. No. 5:l l-00884

 Dl$tfl f "i
fm l`h€§)islfflic]fé